Exhibit 99.1 Catasys Expands its OnTrak ™ Program to Cover Health Insurance Exchange Members in Kansas LOS ANGELES, March 12, 2015 Catasys, Inc. (OTCQB: CATS), provider of proprietary healthcare management services to health insurers and employers, announced today that it has begun enrolling Health Insurance Exchange (HIE) members for its health plan for customers in Kansas . This represents the continued expansion of Catasys’ covered membership with one of the leading national health insurance providers from its current eligible Medicare and Commercial members in Kansas. Catasys' 52-week On Trak ™program includes medical and psychosocial interventions, as well as a care-coaching component. Catasys receives monthly fees for members enrolled in the On Trak ™program and is currently in Kansas, Louisiana, Florida, Massachusetts, Oklahoma, West Virginia, Kentucky, Wisconsin and New Jersey. "Extending to HIE members in Kansas, represents another in-state expansion of the lives we are covering, and is indicative of the national health plan's success and satisfaction with our On
